util s department of the treasury internal_revenue_service washington d c date jan contact person identification_number telephone number - g - employer_identification_number dear sir or madam you requested rulings under sec_501 and of the internal_revenue_code this letter responds to your request facts h h is an organization recognized as exempt from federal_income_tax under sec_501 of the code and is described in sec_509 and sec_170 h has over licensed beds and provides a wide range of patient care services including general surgery orthopedic surgery ophthalmology urology obstetrics maternity care pediatrics outpatient surgery and general medical_care p p is a newly formed non-profit corporation recognized as exempt from federal_income_tax under sec_501 of the code and is described in sec_509 upon completion of the proposed transaction transaction p will oversee and coordinate the activities of its affiliates h c and f which together with p are hereafter referred to as system c c is a newly formed non-profit corporation recognized as exempt from federal_income_tax under sec_501 of the code and is described in sec_509 and sec_170 upon completion of the proposed transaction c will operate an outpatient clinic f f is newly formed non-profit corporation recognized as exempt from federal_income_tax under sec_501 of the code and is described in sec_509 upon completion of the proposed transaction f will engage in fundraising on behalf of the system proposed transactions h's board_of directors determined it could better achieve its charitable purposes by integrating local physicians into its healthcare activities and mission h negotiated the purchase of the practices of physicians previously employed by a a large multi-specialty physician group operating in pursuant to the asset purchase agreement h agreed to purchase from a the assets and operations of three freestanding practice sites the transaction also includes the sole membership interest in w a freestanding ambulatory surgery center it is currently anticipated the closing of the asset purchase agreement the closing will occur on or before date h's service area h states the negotiations were conducted at arm’s-length with the assistance of legal counsel from various law firms as well as an independent third-party healthcare consultant h also obtained a discounted cash_flow analysis as well as a fairness opinion to verify the proposed purchase_price was reasonable it is anticipated the purchase_price will be in the range of m upon completion of the proposed transaction the composition of the various system boards will be as follows p’s board h's board voting directors voting directors community including h’s chair additional h director and f’s chair physicians including c's president and c's chair 1non-voting director system ceo fee ee oes hoe te oe om nd community at least physicians including chief of medical staff system ceo non-voting directors h's president if different from system ceq - auxiliary organization president or designee b22 c’s board f’s board voting directors physicians system ceo non-voting directors clinic president clinic administrator up to voting directors up to community auxiliary organization designees system ceo p’s board_of directors will be charged with overall responsibility for the strategic direction and charitable mission of system the boards of the system entities will be subject_to a substantive p's board will hold certain reserved powers with respect to key conflicts of interest policy organizational and operational matters affecting h c and f specifically p’s board_of directors will retain the following authority over h c and f review and approve any amendments or restatements of the articles of incorporation or bylaws of the corporation develop and approve the mission and vision statement of the corporation ratify the election of the board_of directors of the corporation and remove any directors so elected for cause ie for any act or omission inconsistent with the purposes mission vision and or written policies of the corporation ratify the election of the officers of the corporation and remove any or all officers so elected develop and approve system wide policies including financial transactions approval guidelines and a conflicts of interest policy review and approve all accounting and treasury systems and functions relating to the corporation review and approve the annual operating and capital budgets of the corporation review and approve the strategic plan s of the corporation and as part thereof review and evaluate existing and proposed services in order to ensure they meet the needs of the corporation's and the system's service area and are consistent with such strategic plan review and approve any borrowings guarantees or other forms of indebtedness to be incurred by the corporation approve the executive compensation policies plans and arrangements including incentive compensation_for executives employed by the corporation in the case of c p also has the authority to approve c’s annual budget for all professional compensation and to approve all compensation policies and plans including incentive compensation_for physicians employed by c review and approve any unbudgeted capital expenditures of the corporation exceeding dollar_figure individually or in the aggregate in any fiscal_year review and approve the plan of dissolution of the corporation review and approve any sale of assets or operations of the corporation exceeding dollar_figure individually or in the aggregate in any fiscal_year approve the merger or consolidation with the acquisition of or by or the affiliation with any hospital clinic or physician group relating to the corporation in the case of h approve the selection of any new site s as recommended by h’s board after the transaction system will continue h's historic commitment to ensuring broad community access to health care both h and c will provide charitable medical services in response to the needs of indigent and underserved individuals in the community charity care does not refer to care provided to medicare or medicaid patients nor does it include write-offs nor discounted fee-for-service arrangements negotiated with payors in addition h and c will work together for the benefit of the local community through programs seminars workshops and other types of activities directed at ensuring public awareness of matters related to individual physical psychological and emotional health welfare and safety the system entities will also provide financial and other resources among themselves for the achievement of their overall common goal of best serving the health care needs of the community h c f and p will coordinate the methods locations personnel and resources for the direct provision of patient care for example this may mean the consolidation of particular types of health care activities or support functions in particular entities or physical locations best suited to patient care convenience efficiency and cost minimization the system entities will also engage in certain administrative arrangements with each other for example certain management-level employees of h c and f may become p employees in some cases individual employees may have responsibility for multiple entities under the direction of p’s board and system management various inter-company arrangements likely will be established such inter-organizational arrangements may include billing and collection services information systems laboratory services certain administrative functions materials management care contracting budgeting and finance compliance and the lease of facilities and or personnel any and all of such arrangements will be structured to achieve cost savings and maximize efficiencies in organizations’ resources and facilities for reimbursement on either a cost_basis or at market levels such arrangements may call community relations marketing managed planning strategic and by in connection with the formation of system h will provide the initial capital to allow p c and f to become operational aside from initial capital needs it is possible other contributions and or loans will be made between the system entities this is consistent with the expectation that all assets and resources of the system will be applied for system needs irrespective of how such assets are titled or where they are located rulings requested you requested the following rulings h's purchase from a of the assets and activities to be associated with c’s operations will not adversely impact h’s sec_501 tax exempt status h's participation in the formation of the system will not adversely impact h's sec_501 tax exempt status transactions and arrangements between p in unrelated_business_taxable_income under sec_511 of the code to p h c and f and will not otherwise adversely impact p’s h's c's and f's tax exempt status c and f result not will h law sec_501 of the code sec_501 of the code provides an exemption from federal_income_tax for organizations described in are organized and operated exclusively for charitable educational or scientific purposes including organizations that c section sec_1_501_c_3_-1 of the income_tax regulations provides that the term charitable is used in sec_501 of the cade in its generally accepted legal sense revrul_69_545 c b charitable purpose within the meaning of sec_501 of the code recognizes that the promotion of health is a revrul_78_41 1978_1_cb_148 concludes a_trust created by an exempt hospital for the sole purpose of accumulating and holding funds to be used to satisfy malpractice claims against the hospital is operated exclusively for charitable purposes and is exempt under sec_501 of the code providing management and consultant's services to other unrelated exempt_organizations for a fee sufficient to produce a small profit does not further an exclusively exempt_purpose see 70_tc_352 be an organization providing laundry services on a centralized basis to exempt hospitals does not qualify for exemption under sec_501 see hcsc-laundry v united_states u s revrul_77_72 1977_1_cb_157 provides that indebtedness owed to a labor_union by its wholly owned tax-exempt subsidiary is not acquisition_indebtedness within the meaning of sec_514 of the code since the parent and subsidiary relationship shows the indebtedness to be merely a matter of accounting profit from its dealings with in geisinger health plan v united_states f 3rd 3rd cir geisinger the court recognized that an organization may qualify for exemption based on the integral_part_doctrine which arises from an exception to the feeder_organization rule set forth in sec_1_502-1 of the regulations which states if a subsidiary_organization of a tax-exempt_organization would itself be exempt on the ground its activities are an integral part of the exempt_activities of the parent organization its exemption will not be lost because as a matter of accounting between the two organizations the subsidiary derives a the parent organization the court aiso noted an entity seeking exemption as an integral part of another cannot primarily be engaged in an activity that would generate more than insubstantial unrelated_business_income if engaged in by the other entity in this regard the court followed the reasoning of sec_1_502-1 which contains an example of a subsidiary_organization that is not exempt from tax because it is operated for the primary purpose of carrying_on_a_trade_or_business which would be an unrelated_trade_or_business that is unrelated to exempt_activities if regularly carried on a subsidiary_organization is operated primarily for the purpose of furnishing electric power to consumers other than its parent organization and the parent's tax-exempt subsidiary organizations it is not exempt because such business would be an unrelated_trade_or_business if regularly carried on by the parent organization similarly if the organization is owned by several unrelated exempt_organizations and is operated for the purpose of furnishing electric power to each of them it is not exempt since such business would be an unrelated_trade_or_business if regularly carried on by any one of the tax-exempt organizations by the parent organization the examples state if accordingly the court in geisinger determined that application of the integral_part_doctrine requires at a minimum that an organization be in a parent and subsidiary relationship and that it not be carrying on an unrelated_trade_or_business that is unrelated to exempt purposes if regularly carried on by the parent analysis based on all the facts and circumstances we conclude h will not adversely affect its tax exempt status under sec_501 of the code by its involvement in the transaction as it will continue to promote health within the meaning of revrul_69_545 supra the sharing of assets personnel and or resources will not adversely affect the sec_501 status of h f c and p because these activities promote health within the meaning of revrul_69_545 supra oe sec_511 through of the code sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_50l c sec_512 of the code defines the term unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business regularly carried on by it less certain allowable deductions computed with the modifications listed in sec_512 sec_512 of the code provides generally that rents_from_real_property and its incidental related personal_property are not unrelated_business_income unless the property is debt- financed under sec_514 of the code debt-financed_property does not include any property substantially related to the exercise or performance by such organization of its charitable functions sec_512 of the code requires that notwithstanding paragraphs or the net_income realized with respect to debt-financed_property must be included in unrelated_business_taxable_income sec_512 of the code exempts from the definition of unrelated_business_taxable_income all gains and losses from the sale exchange or other_disposition of non-inventory items and items not held_for_sale in the ordinary course of business sec_512 of the code limits the exclusion of interest annuities royalties and rents provided by sec_512 and where such amounts are derived from a controlled organization sec_1_512_b_-1 of the regulations provides if an exempt_organization has control of another organization the controlling_organization shall include as an item_of_gross_income in computing its unrelated_business_taxable_income the amount of interest annuities royalties and rents derived from the controlled organization determined in accordance with the formula described in sec_512 of the code and sec_1_512_b_-1 of the regulations sec_513 of the code defines unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of the organization for income or funds or the use it makes of the profits derived to the exercise of the organization's exempt purposes or functions sec_513 of the code provides that in the case of a hospital the term unrelated_trade_or_business does not include the furnishing of one or more of the services described in sec_501 to one or more hospitals if such services are furnished solely to such hospitals which have facilities to serve not more than inpatients such services if performed on its own behalf by the recipient hospital would constitute activities in exercising or performing the purpose or function constituting the basis for its exemption and such services are provided at a fee or cost which does not exceed the actual cost of providing such services sec_1_513-1 of the regulations provides a trade_or_business is related to exempt purposes in the relevant sense only where the conduct of business activities has a causal relationship to the achievement of exempt purposes and it is substantially related only if the causal relationship is a substantial one the regulation states that for the conduct of trade_or_business from which a particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes sec_514 of the code provides for the taxation under sec_512 of income from debt- financed property sec_514 of the code however provides that the definition of debt-financed_property does not include any property substantially_all the use of which is substantially related to the exercise or performance by such organization of the charitable purposes constituting the basis for its exemption under sec_501 analysis provides regularly carried with respect to unrelated_trade_or_business sec_513 of the code makes it clear if a hospital on corporate services to another unrelated exempt_organization for a fee then such services are unrelated_trade_or_business unless they fall within the exception for certain hospital services provided by sec_513 however if the participating exempt_organizations are in a parent and subsidiary relationship then corporate services provided between them necessary to their being able to accomplish their exempt purposes are treated or business and the financial arrangements between them are viewed as merely a matter of accounting see sec_1 b of the regulations therefore transactions and arrangements between p h c and f will not result in unrelated_business_taxable_income within the meaning of sections of the code as other than an unrelated trade conclusion h's purchase from a of the assets and activities to be associated with c’s operations will not adversely impact h’s sec_501 tax exempt status h's participation in the formation of the system will not adversely impact h’s sec_501 tax exempt status transactions and arrangements between p not result in unrelated_business_taxable_income under sec_511 of the code to p h c and f and will not otherwise adversely impact p’s h's c’s and f’s tax exempt status c and f will h these rulings are based on the understanding there will be no material changes in the facts upon which they are based 22h a these rulings are directed only to the organization that requested them sec_6110 of the code provides they may not be used or cited by others as precedent please keep a copy of this ruling letter in your permanent records a copy of this letter wil be furnished to your exempt_organizations area manager if you have any questions about this ruting please contact the person whose name and telephone number are shown in the heading of this letter sincerely fslanedy marvin friedlander marvin friedlander manager exempt_organizations technical group
